ACCEPTED
                                                                                                         06-15-00001-CV
                                                                                               SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                     1/9/2015 9:55:51 AM
                                                                                                         DEBBIE AUTREY
                                                                                                                  CLERK

                                        CAUSE NO. 10D0452-CCL

                                                                                    FILED IN
IN THE INTEREST OF                             §              IN THE SIXTH
                                                                        6th COURT
                                                                            COURT OF APPEALS
                                               §                         TEXARKANA, TEXAS
                                               §                       1/9/2015 9:55:51 AM
CAMDEN WILLIAM ROBERTSON                       §              OF APPEALS DEBBIE AUTREY
IAN SCOTT ROBERTSON    §                                                       Clerk
                                               §
CHILDREN                                       §              BOWIE COUNTY, TEXAS




                                       NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:


       Now comes SCOTT ELLIOTT ROBERTSON, Petitioner in the above styled and numbered

cause, and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

Order entered in County Court at Law on December 12, 2014, solely for the amount of child

support Petitioner was ordered to pay. The amount of child support Petitioner was ordered to pay is

the only issue in which Petitioner gives notice of appeal.


                                               Respectfully submitted,


                                               /s/ Kristian Young
                                               ___________________________________
                                               Kristian Young
                                               TX Bar No. 24027635
                                               210 North Stateline Avenue, Suite 502
                                               Texarkana, Arkansas
                                               Telephone: 903-277-4008
                                               Facsimile : 870-779-8444

                                               ATTORNEY ON APPEAL FOR
                                               SCOTT ELLIOTT ROBERTSON
                              Certificate of Service

      I, Kristian Young, Attorney for Appellant/Petitioner, Scott Elliott Robertson,

certify that I have served a true and correct copy of the foregoing Notice of Appeal

to Mr. David Glass, Attorney for Respondent, on this the 9th day of January, 2015.


                                             /s/ Kristian Young
                                             ________________________
                                             Kristian Young
                                             State Bar No. 24027635
                                             210 North Stateline Avenue
                                             Suite 502
                                             Texarkana, Arkansas 71854
                                             (903)277-4008 Telephone
                                             (870)779-8444 Facsimile